DATE 4/14/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/14/2015 11:15:16 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-25496

VOLUME                       PAGE                       OR          IMAGE # 64617167

DUE 7/10/2015                                         ATTORNEY 06823100

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/12/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201225496__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: PACIFIC ALLIED ASSET MANAGEMENT L VS WOO, HUI K (DBA OLYMPIC CONSTRUCT
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0002 XPL 16075500 NORTHWEST CROSSING CAPITAL LLC     PLUMMER, HUGH
_     00002-0004 XDF          WOO, HUI K (DBA OLYMPIC CONSTR     PRO-SE
_     00005-0001 AGT          NORTHWEST CROSSING CAPITAL LLC
_     00004-0001 3PD 16075500 NORTHWEST CROSSING CAPITAL LLC     PLUMMER, HUGH
_     00004-0001 P3D 24039119 PLUMMER, HUGH JONES JR.
_     00003-0003 3PP 00785312 OLYMPIC CONSTRUCTION               AHN, KRISTOPH
_     00002-0003 3PP 00785312 WOO, HUI K (DBA OLYMPIC CONSTR     AHN, KRISTOPH
_     00003-0002 XPL 00785312 OLYMPIC CONSTRUCTION               AHN, KRISTOPH

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201225496__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: PACIFIC ALLIED ASSET MANAGEMENT L VS WOO, HUI K (DBA OLYMPIC CONSTRUCT
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0002 XPL 00785312 WOO, HUI K (DBA OLYMPIC CONSTR     AHN, KRISTOPH
_     00001-0002 XDF 24039119 PACIFIC ALLIED ASSET MANAGEMEN     PLUMMER, HUGH
_     00006-0001 MED 16617500 RAMOS, DION
_     00003-0001 DEF 00785312 OLYMPIC CONSTRUCTION               AHN, KRISTOPH
_     00002-0001 DEF 00785312 WOO, HUI K (DBA OLYMPIC CONSTR     AHN, KRISTOPH
_     00001-0001 PLT 16075500 PACIFIC ALLIED ASSET MANAGEMEN     PLUMMER, HUGH
_     00001-0001 PPS          PACIFIC ALLIED ASSET MANAGEMEN
_     00001-0001 PAP 17569900 SANCHEZ, HECTOR PATRICIO

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP